Citation Nr: 1209448	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  03-30 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for emphysema, lung disease, and pneumonia.

2.  Entitlement to service connection for Bell's palsy.

3.  Entitlement to service connection for skin cancer and cellulitis.

4.  Entitlement to service connection for thyroid disease.

5.  Entitlement to service connection for malaria.

6.  Entitlement to service connection for histoplasmosis.

7.  Entitlement to service connection for jungle rot.

8.  Entitlement to service connection for inguinal hernia.

9.  Entitlement to service connection for residuals of a kidney injury.

10.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for gum disease.

12.  Entitlement to service connection for residuals of smoking cigarettes.

13.  Entitlement to service connection for residuals of exposure to ionizing radiation.



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the military during World War II, from February 1943 to February 1946.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing at the RO in June 2003 before a local hearing officer.

The Veteran since has died, however, in November 2008, during the pendency of this appeal.  The Board, therefore, is dismissing this appeal.

Certain individuals, however, are eligible to be substituted as the appellant for purposes of processing claims to completion.  A claim for substitution will also be construed as a claim for accrued benefits, meaning for any benefits due and unpaid.  In October 2011, the Veteran's widow submitted a VA Form 21-601, Application for Accrued Amounts due a Deceased Beneficiary.  But the Board does not have jurisdiction to make determinations regarding these claims in the first instance.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101(a) (2011).  Rather, these determinations must be made by the agency of original jurisdiction (AOJ), which in this instance is the RO.

Accordingly, a claim for substitution and/or accrued benefits by the Veteran's widow has been raised by the record.  As the claims have not been initially adjudicated by the RO in this context, however, the Board has no jurisdiction over them, so they are referred to the RO for appropriate action.

In the meantime, the Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In January 2009, after the case was certified to the Board on appeal, VA received notification that the Veteran had died in November 2008, and this has been verified.


CONCLUSION OF LAW

Because of his death during the pendency of his appeal, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died in November 2008, during the pendency of this appeal.  The RO, apparently not knowing this, certified his claims to the Board in December 2008.  But in January 2009 VA received notification from his widow that he had died.  As such, the claims were under the Board's jurisdiction at the time of his death.  However, as a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, this appeal on the merits has become moot by virtue of the Veteran's death, as the appellant, and it accordingly must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claims originated (listed on the first page of this decision). 

As already alluded to, the Veteran's widow apparently already has filed an application for substitution and/or accrued benefits, which, if not already acted on, the Board is referring the RO for appropriate action.


ORDER

In the meantime, however, the appeal is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


